Exhibit 10.1
RETIREMENT AGREEMENT
     This Retirement Agreement (this “Agreement”) is entered into effective as
of October 7, 2008 (the “Effective Date”) by and between Complete Production
Services, Inc., a Delaware corporation (the “Company”), and J. Michael Mayer
(“Executive”).
WHEREAS, Executive has been a valued employee of the Company and is presently
serving as Senior Vice President and Chief Financial Officer of the Company; and
WHEREAS, Executive is retiring from the Company and is resigning from his
positions with the Company and each of its subsidiaries and other affiliates;
and
WHEREAS, the Company and Executive are parties to that certain Indemnification
Agreement, dated effective September 29, 2005 (the “Indemnification Agreement”),
and that certain Executive Agreement, dated effective as of November 13, 2006
(the “Executive Agreement”); and
WHEREAS, the Company and Executive desire to provide for the terms and
conditions of Executive’s retirement and cooperation and transition services
following retirement and the termination of the Executive Agreement.
In consideration of Executive’s past and future employment as an executive
officer with the Company and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Company and
Executive agree as follows:
1. Retirement; Termination of Executive Agreement.

  A.   Executive agrees to continue in employment with the Company until
October 15, 2008 (the “Retirement Date”).     B.   Executive hereby resigns as
Senior Vice President and Chief Financial Officer of the Company and as an
employee of the Company, and from all other positions held as an employee,
officer, or director of the Company or any subsidiary of the Company and from
membership on all committees relating to the Company or any subsidiary of the
Company, effective as of the Retirement Date.     C.   The Executive Agreement,
and any and all of the rights, obligations and liabilities of the Company and
Executive under the Executive Agreement, are hereby terminated and cancelled,
effective as of the Effective Date, and the Executive Agreement shall be null
and void and of no further force and effect as of the Effective Date.

2. Post-Retirement Cooperation and Transition Services.

  A.   Executive agrees to cooperate and provide certain transition services to
the Company during the period commencing on the Retirement Date and ending on

 



--------------------------------------------------------------------------------



 



      March 15, 2009 (the “Transition Period”). Executive shall render such
cooperation and transition services personally and as an independent contractor
to the Company and, on and after the Retirement Date, Executive shall not be an
employee of the Company or any subsidiary or affiliate of the Company. Executive
shall render such cooperation and transition consulting services (the
“Transition Services”) on such matters as are reasonably requested by the Chief
Executive Officer of the Company, including, without limitation, the transition
of Executive’s former responsibilities as Senior Vice President and Chief
Financial Officer to his successor, including with respect to his successor’s
preparation of, and his successor’s certification with respect to, the Company’s
filings with the Securities and Exchange Commission (and Executive shall provide
such certifications to his successor as are reasonably requested by his
successor in connection therewith). In performing the Transition Services,
Executive shall not act in an executive officer or officer capacity and shall
not have any of the powers or authority of an executive officer or officer of
the Company or any of its subsidiaries or affiliates.     B.   Executive shall
render the Transition Services at the current principal place of business of the
Company in Houston, Texas, or at such other location as is mutually agreeable to
the Company and Executive. Executive shall render the Transition Services in
such manner, and at such times during normal business hours, as are reasonably
determined by the Chief Executive Officer of the Company, provided, that, during
the Transition Period, Executive shall not be required to, and shall not, render
Transition Services greater than twenty percent (20%) of the average level of
services performed by Executive during the 36-month period immediately preceding
the Retirement Date (or the full period of services to the Company and its
subsidiaries if Executive has been providing services to the Company and its
subsidiaries less than 36 months), as determined under Treasury
Regulation Section 1.409A-1(h)(1)(ii). The Chief Executive Officer or other
officer of the Company shall communicate to Executive from time to time the
matters on which Executive shall consult, and the locations at which and the
times during which Executive shall render the Transition Services.     C.   The
Executive shall receive no additional consideration for the Transition Services,
other than the amounts payable under this Agreement.     D.   Executive’s
obligation to perform the Transition Services for the Company as described
herein shall terminate on the last day of the Transition Period and Executive
shall have no further obligation to render Transition Services to the Company
after the last day of the Transition Period.

3. Pro-Rated Bonus; Retirement Benefit.

  A.   Subject to Executive’s satisfaction of the covenants in Sections 1, 2, 13
and 14, and subject to Section 13D, the Company shall pay a pro-rated bonus (the
“Pro-Rated Bonus”) to Executive in respect to the Company’s fiscal year ending
December 31, 2008. The Pro-Rated Bonus shall be in an amount equal to: (1) the

2



--------------------------------------------------------------------------------



 



      greater of (A) $259,250, and (B) the annual bonus that Executive would
have earned in respect of the Company’s fiscal year ending December 31, 2008
under the Company’s 2008 Management Incentive Plan, as determined by the
Compensation Committee (the “Compensation Committee”) of the Board of Directors
of the Company, based on the Company’s results for such fiscal year (such
determination to be made not later than the last day of February of 2009),
multiplied by (2) a proration factor of 288 days, divided by 365 days. The
Pro-Rated Bonus shall be paid to Executive in a lump sum cash payment on
April 16, 2009 (or within five days thereafter); provided, however, that, in the
event of Executive’s death on or after the Retirement Date and prior to such
payment, the Pro-Rated Bonus shall be paid to Executive’s estate within five
days after Executive’s death (or, if later, within five days after the annual
bonus determination by the Compensation Committee in accordance with clause
(B) above).     B.   Subject to Executive’s satisfaction of the covenants in
Sections 1, 2, 13 and 14, and subject to Section 13D, the Company shall pay a
retirement benefit (the “Retirement Benefit”) to Executive in the amount of
$1,066,771. The Retirement Benefit shall be paid to Executive in a lump sum cash
payment on April 16, 2009 (or within five days thereafter); provided, however,
that, in the event of Executive’s death on or after the Retirement Date and
prior to April 16, 2009, the Retirement Benefit shall be paid to Executive’s
estate on the date of Executive’s death (or within five days thereafter).     C.
  Executive’s retirement and resignation shall constitute a “separation from
service,” as defined in Treasury Regulation Section 1.409A-1(h), as of the
Retirement Date.     D.   In the event that, as of the date of Executive’s
“separation from service,” as defined in Treasury
Regulation Section 1.409A-1(h), Executive shall be a “specified employee,” as
defined in Treasury Regulation Section 1.409A-1(i), to the extent that the
Pro-Rated Bonus and the Retirement Benefit are subject to, and not exempt from,
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), and
the Treasury Regulations promulgated thereunder, such amounts shall be paid not
earlier than (1) six months after the date of Executive’s “separation from
service,” or (2) the date of Executive’s death, as required in accordance with
Section 409A(a)(2)(B)(i) of the Code and Treasury
Regulation Section 1.409A-3(i)(2).

4. Equity Awards.

  A.   Subject to Section 13D, notwithstanding any provisions to the contrary in
any of the Equity Plans (as defined below), (1) all outstanding unvested stock
options of Executive granted under the Equity Plans as of the Effective Date
shall be and become fully vested and exercisable as to all shares of stock
covered thereby, and (2) all outstanding shares of restricted stock of Executive
granted under the Equity Plans as of the Effective Date shall be and become 100%
vested and all restrictions thereon shall lapse, in each case as of the
Retirement Date.

3



--------------------------------------------------------------------------------



 



  B.   Subject to Section 13D, for all outstanding options granted by the
Company under the Equity Plans to Executive after November 13, 2006, Executive
(or in the event of his death, his estate) shall be entitled to exercise his
vested options until October 15, 2009, representing an extension to twelve
(12) months following the Retirement Date. Notwithstanding the provisions of
this Section 4B, no option may be exercised at any time past the term of such
option. The exercise period for all outstanding options granted by the Company
under the Equity Plans to Executive on or before November 13, 2006 shall not be
so extended and such exercise period shall expire three months after the
Retirement Date as specified in the option agreement for such options.     C.  
Exhibit A attached hereto sets forth (1) all outstanding stock options of
Executive granted under the Equity Plans as of the Effective Date and (2) all of
the outstanding shares of restricted stock of Executive granted under the Equity
Plans as of the Effective Date.     D.   For purposes of this Section 4, “Equity
Plans” shall mean the Company’s stock equity plans, incentive plans, equity
participation plans, or other similar plans, and any stock option agreements or
other equity award agreements used in connection therewith.

5. Health, Dental and Vision Benefits; Vacation Benefits; Expense Reimbursements

  A.   Subject to Executive’s satisfaction of the covenants in Sections 1, 2, 13
and 14, during the period commencing on the Retirement Date and ending on
June 15, 2010 (the “Benefits Continuation Period”), the Company shall provide
Executive and Executive’s eligible family members with medical, dental and
vision health benefits coverage at least equal to those in effect for Executive
or persons of similar position on the Retirement Date or, if more favorable to
Executive, as in effect generally at any time during such Benefits Continuation
Period, subject to Executive’s payment to the Company of a monthly amount equal
to the “applicable premium” for such benefits coverage, as determined under
Section 4980B of the Code (“COBRA”). Such monthly payments shall be made on the
Retirement Date and on the fifteenth day of each calendar month thereafter
during the Benefits Continuation Period.     B.   Subject to Executive’s
satisfaction of the covenants in Sections 1, 2, 13 and 14, in the event
Executive is ineligible under the terms of the Company’s medical, dental and
vision benefit plans to be so covered as required by this Section 5, the Company
shall provide Executive with substantially equivalent coverage through other
sources, subject to Executive’s payment to the Company of a monthly amount equal
to the “applicable premium” for such coverage, as determined under COBRA.

4



--------------------------------------------------------------------------------



 



  C.   On the Retirement Date, Executive shall be entitled to receive payment of
Executive’s accrued unused vacation benefits under the Company’s vacation
benefits policy. As of the Effective Date, Executive had eight (8) days of
accrued, unused vacation benefits under the Company’s vacation policy.     D.  
Executive shall be entitled to receive reimbursement for all properly documented
business expenses incurred by Executive prior to the Retirement Date. Executive
agrees to submit proper documentation to the Company of all such expenses no
later than ten (10) days after the Retirement Date. The Company shall provide
reimbursement within thirty (30) days of receipt of Executive’s properly
documented business expenses in accordance with the Company’s business expense
reimbursement policies and in all event such reimbursements shall be made in
compliance with Treasury Regulation Section 1.409A-3(i)(1)(iv).

6. Mitigation. Executive shall not be required to mitigate the amount of any
payment provided for in this Agreement by seeking other employment or otherwise
nor shall the amount of any payment or benefit provided for in this Agreement be
reduced by any compensation earned or benefit received by Executive as the
result of employment by another employer or self-employment, by retirement
benefits, by offset against any amount claimed to be owed by Executive to the
Company or otherwise.
7. Successor Agreement. The Company will require any successor (whether direct
or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to expressly
assume this Agreement and agree to perform this Agreement in the same manner and
to the same extent that the Company would be required to perform if no
succession had taken place. All references herein to the Company shall include
the successor entity.
8. Indemnity; Directors and Officers Liability Insurance.

  A.   The Indemnification Agreement shall remain in full force and effect,
subject to the terms and conditions thereof.     B.   In any situation where
under applicable law the Company has the power to indemnify, advance expenses to
and defend Executive in respect of any judgements, fines, settlements, loss,
cost or expense (including attorneys fees) of any nature related to or arising
out of Executive’s activities as an agent, employee, officer or director of the
Company, including any Transition Services performed by Executive during the
Transition Period in accordance with the terms of this Agreement, or in any
other capacity on behalf of or at the request of the Company, then the Company
shall promptly on written request, indemnify Executive, advance expenses
(including attorney’s fees) to Executive and defend Executive to the fullest
extent permitted by applicable law, including but not limited to making such
findings and determinations and taking any and all such actions as the Company
may, under applicable law, be permitted to have the discretion to take so as to
effectuate such indemnification, advancement or defense. Such agreement by the
Company shall not be deemed to impair any

5



--------------------------------------------------------------------------------



 



      other obligation of the Company respecting Executive’s indemnification or
defense otherwise arising out of this or any other agreement or promise of the
Company under any statute.

  C.   In the event that the Compensation Committee approves that retired
directors and executive officers receive directors and officers’ liability
insurance when they retire from the Company, and that the premiums for such
insurance are to be paid by the Company, then Executive shall be provided with
directors and officers’ liability insurance on and after the Retirement Date to
the extent such insurance is so approved by the Compensation Committee for
retired executive officers.     D.   Such indemnification and liability
insurance shall be provided in a manner that complies with the exemption under
Treasury Regulation Section 1.409A-1(b)(10).

9. Notice. For the purpose of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and delivered
by United States certified or registered mail (return receipt requested, postage
prepaid) or by courier guaranteeing overnight delivery or by hand delivery (with
signed receipt required), addressed to the respective addresses set forth below,
and such notice or communication shall be deemed to have been duly given two
days after deposit in the mail, one day after deposit with such overnight
carrier or upon delivery with hand delivery. The addresses set forth below may
be changed by a writing in accordance herewith.

                 
 
  The Company:       Executive:    
 
               
 
  Complete Production Services, Inc.
11700 Katy Freeway, Suite 300
Houston, Texas 77079
Attn: Chief Executive Officer
with a copy to General Counsel       J. Michael Mayer    

10. Dispute Resolution. If any dispute arises out of this Agreement, the
“complaining party” shall give the “other party” written notice of such dispute.
The other party shall have ten (10) business days to resolve the dispute to the
complaining party’s satisfaction. If the dispute is not resolved by the end of
such period, the complaining party may by written notice (the “Notice”) demand
arbitration of the dispute as set out below, and each party hereto expressly
agrees to submit to, and be bound by, such arbitration.

  A.   The Company will, within ten (10) business days of the Notice, appoint a
single arbitrator. The arbitrator will set the rules and timing of the
arbitration, but will generally follow the rules of the American Arbitration
Association and this Agreement where same are applicable and shall provide for
written fact findings.     B.   The arbitration hearing will in no event take
place more than ninety (90) days after the appointment of the arbitrator.     C.
  The arbitration will take place in Houston, Texas unless otherwise unanimously
agreed to by the parties.

6



--------------------------------------------------------------------------------



 



  D.   The results of the arbitration and the decision of the arbitrators will
be final and binding on the parties and each party agrees and acknowledges that
these results shall be enforceable in a court of law.

11. Governing Law. This Agreement will be governed by and construed in
accordance with the internal substantive laws, and not the choice of law rules,
of the State of Texas.
12. Section 409A of the Code. This Agreement shall be interpreted in accordance
with the applicable requirements of, and exemptions from, Section 409A of the
Code and the Treasury Regulations thereunder. To the extent the payments and
benefits under this Agreement are subject to Section 409A of the Code, this
Agreement shall be interpreted, construed and administered in a manner that
satisfies the requirements of Sections 409A(a)(2), (3) and (4) of the Code and
the Treasury Regulations thereunder (subject to the transitional relief
thereunder). If the Company and Executive determine that any compensation,
benefits or other payments that are payable under this Agreement and intended to
comply with Sections 409A(a)(2), (3) and (4) of the Code do not comply with
Section 409A of the Code, the Treasury Regulations thereunder and other
applicable authority issued by the Internal Revenue Service, the Company and
Executive agree to amend this Agreement, or take such other actions as the
Company and Executive deem reasonably necessary or appropriate, to comply with
the requirements of Section 409A of the Code, the Treasury Regulations
thereunder and other applicable authority issued by the Internal Revenue Service
and to maintain as nearly as possible the economic terms of this Agreement.
13. Non-Disparage, Non-Compete and Non-Solicitation Covenants; General Release.

  A.   Non-Disparage. As an additional inducement for the Company to enter into
this Agreement, Executive agrees that Executive shall refrain from the Effective
Date to the Retirement Date, and throughout the Benefits Continuation Period,
from publishing any oral or written statements about Company, any of its
affiliates or any of Company’s or such affiliates’ directors, officers,
employees, consultants, agents or representatives that (1) are slanderous,
libelous or defamatory, (2) disclose private information about or confidential
information of Company, any of its affiliates or any of Company’s or any such
affiliates’ business affairs, directors, officers, employees, consultants,
agents or representatives, or (3) place Company, any of its affiliates, or any
of Company’s or any such affiliates’ directors, officers, employees,
consultants, agents or representatives in a false light before the public. A
violation or threatened violation of this prohibition may be enjoined by the
courts. The rights afforded Company and its affiliates under this provision are
in addition to any and all rights and remedies otherwise afforded by law.
Notwithstanding the foregoing, nothing in this Agreement shall prohibit
Executive (or Executive’s trust or estate, as applicable) from taking any action
or pursing any remedies permitted by applicable law to preserve and enforce any
of his (or its) rights under this Agreement and the Indemnification Agreement,
including seeking arbitration under the terms of this Agreement.

7



--------------------------------------------------------------------------------



 



  B.   Non-Solicitation. As an additional inducement for the Company to enter
into this Agreement, Executive agrees that from the Effective Date to the
Retirement Date, and throughout the Benefits Continuation Period, Executive
shall not, directly or indirectly knowingly induce any person in the employment
of the Company or any subsidiary or affiliate of the Company to (1) terminate
such employment, or (2) accept employment, or enter into any consulting
arrangement, with anyone other than the Company.

  C.   Non-Competition. As an inducement for the Company to enter into this
Agreement, Executive agrees from the Effective Date to the Retirement Date, and
throughout the Benefits Continuation Period, Executive shall not, anywhere in
the world, directly or indirectly (1) engage without the prior express written
consent of the Company, in any business or activity, whether as an employee,
consultant, partner, principal, agent, representative, stockholder (except as a
holder of less than 2% of the combined voting power of the outstanding stock of
a publicly held company) or in any other individual, corporate or representative
capacity, or render any services or provide any advice to any business,
activity, person or entity, if Executive knows or reasonably should know that
such business, activity, service, person or entity, directly or indirectly,
competes with the Business in manner that is not immaterial, or (2) meaningfully
assist, help or otherwise support, without the prior express written consent of
the Company, any person, business, corporation, partnership or other entity or
activity, whether as an employee, consultant, partner, principal, agent,
representative, stockholder (other than in the capacity as a stockholder of less
than 2% of the combined voting power of the outstanding shares of stock of a
publicly held company) or in any other individual, corporate or representative
capacity, to create, commence or otherwise initiate, or to develop, enhance or
otherwise further, any business or activity if Executive knows or reasonably
should know that such business or activity, directly or indirectly competes with
the Business in a manner that is not immaterial. For purposes of this
Section 13C, the term “Business” shall refer to the business of the Company and
its subsidiaries as presently conducted or as conducted on the Retirement Date.

  D.   General Release. As an additional inducement for the Company to enter
into this Agreement, and as a condition to payment and provision of benefits
under this Agreement to Executive or Executive’s estate, Executive agrees that
Executive (or Executive’s trust or estate, as applicable) shall execute and
deliver and not revoke within any revocation period required by law, a Receipt
and General Release, Waiver of Employment and Confidentiality Agreement (the
“General Release Agreement”), in substantially the form attached hereto as
Exhibit B. Notwithstanding the foregoing, nothing in this Agreement shall
prohibit Executive (or Executive’s trust or estate, as applicable) from taking
any action or pursing any remedies permitted by applicable law to preserve and
enforce any of his (or its) rights under this Agreement and the Indemnification
Agreement, including seeking arbitration under the terms of this Agreement.
Executive shall provide the Company, on or after the Retirement Date and within
21 days (or such longer period as is required by applicable law) after
Executive’s receipt from the Company of an executable copy of such General
Release Agreement, the foregoing General Release Agreement executed by
Executive.

8



--------------------------------------------------------------------------------



 



  E.   Reasonable Restrictions. Executive acknowledges that these restrictions
shall not prevent or unduly restrict Executive from practicing his profession,
or cause him economic hardship. Executive represents that he (1) is familiar
with the foregoing covenants not to compete and not to solicit, and (2) is fully
aware of his obligations hereunder, including, without limitation, the
reasonableness of the length of time, scope and geographic coverage of these
covenants.

14. Cooperation. During Executive’s employment with the Company, throughout the
Benefit Continuation Period and thereafter, Executive agrees to cooperate with
the Company and its agents, accountants and attorneys concerning any matter with
which Executive was involved during his employment or during the Transition
Period. Such cooperation shall include, but not be limited to, providing
information to, meeting with and reviewing documents provided by the Company and
its agents, accountants and attorneys during normal business hours or other
mutually agreeable hours upon reasonable notice and to make himself available
for depositions and hearings, if necessary and upon reasonable notice. If
Executive’s cooperation is required after the termination of Executive’s
employment and the Transition Period, the Company shall reimburse Executive for
any reasonable out of pocket expenses incurred in performing his obligations
hereunder and compensate Executive at reasonable rate of compensation, mutually
agreeable to the Company and Executive, for the services rendered by Executive
with respect to such cooperation.
15. Entire Agreement; No Oral Modifications. This Agreement and the
Indemnification Agreement sets forth the entire agreement of the parties hereto
in respect of the subject matter contained herein and supersedes all prior
agreements, promises, covenants, arrangements, communications, representations
or warranties, whether oral or written, by any officer, employee or
representative of any party hereto in respect of the subject matter contained
herein. No provision of this Agreement may be modified, waived or discharged
unless such waiver, modification or discharge is agreed to in writing and signed
by Executive and such officer as may be designated by the Board. No waiver by
either party hereto at any time of any breach by the other party hereto of or
compliance with, any condition or provision of this Agreement to be performed by
such other party shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same or at any prior or subsequent time.
16. Withholding and Taxes. All amounts required to be paid by the Company
hereunder shall be subject to any and all applicable withholdings, including any
withholdings for any related federal, state or local taxes. Executive shall be
responsible for any and all income taxes or other taxes incurred by Executive as
a result of his receipt of any compensation received from the Company pursuant
to the terms of this Agreement.
[signature page follows]

9



--------------------------------------------------------------------------------



 



17. No Right to Employment. Nothing in this Agreement shall confer on Executive
any right with respect to continuation of employment with the Company or any
subsidiary or affiliate of the Company, nor interfere with the right of the
Company or any subsidiary or affiliate of the Company to terminate Executive’s
employment at any time, with or without cause or notice.
     IN WITNESS WHEREOF, the parties have entered into this Retirement Agreement
as of the date first set forth above.

            “COMPANY”

COMPLETE PRODUCTION SERVICES, INC.
      By:   /s/ Joseph C. Winkler         Name:   Joseph C. Winkler       
Title:   CEO and Chairman        “EXECUTIVE”
      /s/ J. Michael Mayer       J. Michael Mayer           





--------------------------------------------------------------------------------



 



EXHIBIT A
EXECUTIVE’S OUTSTANDING STOCK OPTIONS AS OF THE EFFECTIVE DATE

                                              Per Share                    
Exercise   Original Grant   Options   Unvested Options as     Grant Date   Price
  Shares   Outstanding   of Effective Date   Expiration Date
4/20/2006
  $ 24.00       28,100       28,100       9,366       4/20/2016  
1/31/2007
  $ 19.87       28,100       28,100       18,733       1/31/2017  
1/31/2008
  $ 15.90       35,800       35,800       35,800       1/31/2018  

EXECUTIVE’S OUTSTANDING RESTRICTED STOCK

                              Original Grant   Previously   Unvested Shares as
Grant Date   Shares   Vested Shares   of Effective Date
3/15/2005
    39,408       29,556       9,852  
4/20/2006
    6,600       4,399       2,201  
1/31/2007
    6,600       2,199       4,401  
5/22/2008
    29,300       0       29,300  

 



--------------------------------------------------------------------------------



 



EXHIBIT B
RECEIPT AND GENERAL RELEASE, WAIVER OF EMPLOYMENT
AND CONFIDENTIALITY AGREEMENT
     This Receipt and General Release, Waiver of Employment and Confidentiality
Agreement (hereinafter “General Release Agreement”) is entered into by and
between J. Michael Mayer (hereinafter “Mr. Mayer”) and Complete Production
Services, Inc. (“CPS”), and all of its subsidiaries.
WHEREAS, the parties hereto mutually desire to amicably end Mr. Mayer’s
employment with CPS, and
WHEREAS, the parties hereto desire to resolve any differences and/or disputes
between them concerning matters that occurred while CPS employed Mr. Mayer,
including any employment and/or related claims of discrimination, pursuant to
the terms of this General Release Agreement, and
WHEREAS, Mr. Mayer has agreed generally to waive all claims he has or may have
against CPS or its subsidiaries, except as otherwise set forth herein, that
arise from his employment with CPS and/or his separation of employment with CPS,
including but not limited to claims for age discrimination under the Age
Discrimination in Employment Act.
NOW, THEREFORE, in consideration of the mutual promises set forth herein, the
parties agree as follows:

1.   In exchange for the monetary and non-monetary consideration contained in
the Retirement Agreement to which this General Release Agreement is attached
($20,000 of the monetary consideration is specifically allocated to Mr. Mayer’s
release of claims under the Age Discrimination in Employment Act), Mr. Mayer
knowingly and voluntarily agrees to waive, settle, release and forever discharge
(for himself, his heirs, executors, administrators, legal representatives and
assigns), CPS, and its predecessors, successors, parents, owners, subsidiaries,
affiliated entities, assigns, officials, employees, officers, directors,
managers, affiliates, agents, legal counsel, contractors and subcontractors,
lessees, insurers, and reinsurers (hereinafter collectively referred to as the
“Released Parties”), from any and all claims, demands, charges, lawsuits,
damages, and causes of action of whatever nature, liquidated or contingent, in
law or equity, statutory or common law, whether growing out of tort, personal
injury, contract, quasi-contract, compensation or otherwise, including but not
limited to, any and all rights of action arising under or in any manner related
to Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq. (“Title
VII”); the Civil Rights Act of 1991, 42 U.S.C. § 1981; the Americans with
Disabilities Act of 1990, 42 U.S.C. § 12101 et. seq. (“ADA”); the Rehabilitation
Act of 1973 as amended, 29 U.S.C. § 701, et. seq.; the Family and Medical Leave
Act, 29 U.S.C. § 2601 et. seq. (“FMLA”); the Employee Retirement Income Security
Act, 29 U.S.C. 1001, et. seq. (“ERISA”); the Equal Pay Act of 1963, 29 U.S.C. §
206 (“EPA”); the Age Discrimination in

 



--------------------------------------------------------------------------------



 



    Employment Act, 29 U.S.C. § 621 et. seq. (“ADEA”); the Older Workers Benefit
Protection Act; and any other regulations or laws of the United States, the
State of Texas or any other state in the United States, or any local ordinances,
which may have afforded Mr. Mayer a cause of action for violation of public
policy, whistle blowing, wrongful discharge, retaliation, breach of contract,
libel, slander, defamation, harassment or threats of any kind, wage and
hour/compensation violations, workers’ compensation retaliation, intentional
infliction of emotional distress, negligent hiring or retention, negligent
training, retaliation, or employment discrimination on the basis of age, race,
color, religion, disability, national origin, military status, gender or sex, or
a cause of action or claim for recovery of back pay, front pay, or any other
type of wages, compensation, vacation pay, sick pay, severance pay, health
insurance, profit sharing benefits, retirement benefits, benefits under any
employee benefit plan, unemployment insurance benefits, liquidated damages,
punitive damages, compensatory damages, attorneys’ fees, penalties, interest,
costs, and any other legally recoverable category of damages or relief Mr. Mayer
has or ever had, whether known or unknown, arising from or concerning, either
directly or indirectly, his employment by CPS, the termination or separation of
his employment with CPS, and any other term or condition of such employment.
Notwithstanding the foregoing, Mr. Mayer (or his trust or estate, as applicable)
does not waive, settle, release or discharge (A) any rights or claims he (or it)
may have to take any action or pursue any remedies against any of the Released
Parties permitted by applicable law to preserve and enforce any of Mr. Mayer’s
(or his estate’s or trust’s, as applicable) rights under that certain Retirement
Agreement dated October 6, 2008 between CPS and Mr. Mayer (the “Retirement
Agreement”) and the Indemnification Agreement dated September 29, 2005, between
CPS and Mr. Mayer (the “Indemnification Agreement”), (B) the right he (or it)
may have against any of the Released Parties to file a charge with the Equal
Employment Opportunity Commission, but does waive the right to receive or accept
any remedy, monetary or otherwise, obtained through the efforts of that or any
other agency or individual or individuals in any other proceeding or suit
against CPS, or (C) any rights or claims he may have against CPS that arise
after the date he signs this General Release Agreement (such items referred to
in clauses (A), (B) and (C) above, collectively referred to as, the “Excluded
Matters”).

2.   In further consideration for the payment and other consideration designated
herein, Mr. Mayer agrees to waive re-employment and/or reinstatement of
employment with CPS, its related corporations, entities, or affiliates and
parent or subsidiary corporations or entities, and promises that he will not
seek employment at any time with CPS or its subsidiary corporations or entities.
Should Mr. Mayer become employed in violation of this General Release Agreement,
Mr. Mayer agrees that the existence of this General Release Agreement will
constitute a legitimate, non-discriminatory, non-retaliatory reason for
terminating such employment and the entities referenced in the preceding
sentence will have the absolute right to terminate such employment immediately.

B-2



--------------------------------------------------------------------------------



 



3.   Mr. Mayer further acknowledges that this General Release Agreement is
written in a manner calculated to be understood by him and that he has read and
fully understands each paragraph of this General Release Agreement. Mr. Mayer is
hereby advised to consult with counsel concerning this General Release Agreement
and that he has legal counsel with whom he has had the opportunity to consult
prior to executing this General Release Agreement, and that he has taken
advantage of all legal or other counsel to the full extent he desires. Mr. Mayer
agrees and acknowledges that the consideration provided to him for the release
and waiver of his claims against the Released Parties is in addition to any
other payments, benefits, or other things of value to which Mr. Mayer is
entitled or received and that Mr. Mayer would not be entitled to the
consideration provided under the Retirement Agreement in the absence of his
execution and acceptance of this General Release Agreement.

4.   Mr. Mayer further acknowledges that he has been allowed as much time as he
needed to review and consider the terms and effects of this General Release
Agreement, including time in which to consult with any attorney of his choice,
if he chooses to do so, and that he has executed this General Release Agreement
voluntarily and with full understanding that by doing so he is giving up his
right to sue CPS and all Released Parties for all of the reasons described in
Paragraph 2 above.

5.   Mr. Mayer acknowledges that he has been offered a period of 21 days to
consider this General Release Agreement and that he has had adequate time and
adequate advice from his counsel to consider the General Release Agreement
before signing.

6.   Mr. Mayer understands that with respect to waiver of claims under the Age
Discrimination in Employment Act only, he has the right to revoke this General
Release Agreement within a period of seven (7) days following the date he signs
the General Release Agreement. Mr. Mayer further understands that the release of
claims under the Age Discrimination in Employment Act shall not become effective
or enforceable until the seven (7) day period has expired. In the event he seeks
to revoke the waiver of his claims under the Age Discrimination in Employment
Act, he has the right to revoke that waiver, with written notice to Jim Maroney
(11700 Katy Freeway, Suite 300, Houston TX 77079) no later than 5:00 p.m. on the
seventh day after Mr. Mayer signs this Release.

7.   This General Release Agreement includes, without limitation, any and all
claims, allegations and demands of Mr. Mayer against the Released Parties
arising from or concerning, either directly or indirectly, his employment by
CPS, the termination or separation of his employment with CPS, and any other
term or condition of such employment, other than the Excluded Matters. Mr. Mayer
agrees to defend, indemnify, and hold harmless the Released Parties from any and
all attorneys’ fees, costs, expenses, and damages, the Released Parties may
incur as a result of any and all claims made by or on Mr. Mayer’s behalf that
are being released in this General Release Agreement.

B-3



--------------------------------------------------------------------------------



 



8.   Mr. Mayer recognizes and agrees that the Released Parties do not admit to,
and do hereby expressly deny, the validity of any claims, allegations, or
liability to Mr. Mayer. Mr. Mayer also recognizes that the Released Parties
hereby expressly reserve all defenses which they may have to such claims.

9.   Mr. Mayer unconditionally and absolutely agrees to indemnify and hold the
Released Parties fully harmless from any and all liability which may hereafter
be asserted against them by the United States of America or the State of Texas
for Social Security taxes, income taxes or any other taxes and/or penalties that
may become due in the event Mr. Mayer fails to pay taxes due as a result of
receiving the proceeds described in the Retirement Agreement.

10.   This General Release Agreement, the Retirement Agreement and the
Indemnification Agreement represent the entire agreement between the parties.
There are no other promises, agreements, or understandings that are not
contained in this document, the Retirement Agreement and the Indemnification
Agreement. This General Release Agreement cannot be altered by oral agreements,
and may only be amended in a writing signed by all parties hereto. Moreover,
each party expressly represents to the other that they have not relied upon any
representation or statement by another party or third person as a basis for
entering into these Agreements.

11.   The invalidity or unenforceability of any provision or term of this
Agreement shall not affect or impair any other provisions, which shall remain in
full force and effect. If any portion of this Agreement is found invalid, that
portion shall be severed from the Agreement.

[signature page follows]

B-4



--------------------------------------------------------------------------------



 



12.   This Agreement is to be interpreted pursuant to the laws of Texas.

PLEASE READ CAREFULLY. YOU ARE GIVING UP ANY LEGAL CLAIMS THAT YOU HAVE AGAINST
COMPLETE PRODUCTION SERVICES, INC. BY SIGNING THIS AGREEMENT. COMPLETE
PRODUCTION SERVICES, INC. HEREBY ADVISES YOU TO CONSULT WITH AN ATTORNEY PRIOR
TO SIGNING THIS AGREEMENT
This Agreement signed this ____ day of October, 2008.

                                      Complete Production Services, Inc.
 
                    /s/ J. Michael Mayer   By:   /s/ Joseph C. Winkler J..
Michael Mayer       Title:   CEO and Chairman
 
                    THUS DONE AND SIGNED   THUS DONE AND SIGNED Before me,
Notary Public, this 7th day of October, 2008   Before me, Notary Public, this
7th day of October, 2008
 
                    /s/ James F. Maroney   /s/ James F. Maroney Notary Public
(Signature)   Notary Public (Signature) Print Name: James F. Maroney   Print
Name: James F. Maroney No.  
 
No.  
 
                                Complete Production Services, Inc. Subsidiaries
              104474 Alberta Ltd.             A&W Water Service, Inc            
Alliance Energy Service Company, LLC
AWS, Inc.             Big Mac Tank Trucks, LLC             C&S Energy Services,
Inc             CES Mid-Continent Hamm, LLC             CES Rockies, Inc        
    CES SWD Texas, Inc             Complete Energy Services, LLC            
Delaney Energy Services Corp             Femco SWD, Inc.             Frac Source
Services, Inc.             Fugo Services, LLC             Greasewood, LLC      
      Guard Drilling Mud Disposal, Inc             Hamm & Phillips Service
Company, Inc

B-5



--------------------------------------------------------------------------------



 



Hamm Management Co
Hyland Enterprises, Inc
IE Miller Services, Inc
Integrated Production Services Partnership
Integrated Production Services, Inc.
Integrated Production Services, Ltd
IPS Manufacturing Ltd.
LEED Tool Corporation
Loyd Jones Well Service, LLC
MGM Well Services, Inc
Monument Well Service Co
Oil Tool Rentals, Co
Peak Oilfield Assets, LLC
Pemac Pte., Ltd.
Premier Integrated Technologies
Premier Sea and Land Limited
Premier Sea and Land Pte.
Pumpco Energy Services, Inc
R&W Rental, Inc
Roustabout Specialties, Inc
Servicios Holdings I, Inc
Servicios Holdings II, Inc
Servicios Petrotec de S.A. de C.V.
Stride Well Services Company, Inc
Sweetwater Produced Water Disposal, LLC
Texas CES, Inc.
Turner Energy Services, LLC
Turner Energy SWD, LLC

                  By:   /s/ James F. Maroney         James F. Maroney, Vice
President        and/or Attorney in Fact for each of the above in that
individual capacity respectively.     

B-6